WOODSON, J.
— By stipulation of parties, this case was submitted with the case of. State ex rel. Pacific Mutual Life. Insurance Company v. Grimm, decided by this court, In Banc, at the present term, and reported at page 135.
There is no difference between the substantial .facts of the two cases; and having reached the conclusion in that case that the peremptory writ of prohibition prayed for should be denied, and that the preliminary rule heretofore issued should be quashed, we, are, therefore, of the opinion that a similar judgment should be rendered in this case. It is so ordered.
All concur except Valliant, G. J., and Graves, J., who dissent in a separate opinion by the latter.